Citation Nr: 0628099	
Decision Date: 09/08/06    Archive Date: 09/20/06

DOCKET NO.  04-24 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an increased rating for lumbosacral strain, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1974 to 
January 1976.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Philadelphia, Pennsylvania.  The veteran's case comes from 
the VA Regional Office in Newark, New Jersey (RO).

The appeal is remanded to the RO via the Appeals Management 
Center, in Washington, DC.


REMAND

The veteran seeks an increased rating for lumbosacral strain, 
currently evaluated as 20 percent disabling.

VA is generally required to make reasonable efforts to assist 
a claimant in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A(a) (West 2002).  This duty to 
assist includes the conduct of a thorough and comprehensive 
medical examination.  Robinette v. Brown, 8 Vet. App. 69, 76 
(1995).  Where the available evidence is too old for an 
adequate evaluation of the veteran's current condition, VA's 
duty to assist includes providing a new examination.  
Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).

In this case, the veteran last underwent a comprehensive VA 
examination of his lumbosacral strain in June 2003, over 
3 years ago.  The transcript of the May 2006 hearing before 
the Board shows that the veteran reported that his back 
condition had increased in severity since that time.  The 
Board therefore concludes that an additional VA examination 
is needed to provide a current picture of the service-
connected lumbosacral strain at issue on appeal.  38 C.F.R. 
§§ 3.326, 3.327 (2005).

In addition, that Board notes that the transcript shows that 
the veteran stated that he had been seeing a private doctor, 
referred to as both a chiropractor and a general 
practitioner, in Bricktown, New Jersey every three months.  
The veteran further stated that this doctor knew all of his 
medical records and was familiar with his back condition.  
Currently there are no medical records from this doctor 
associated with the claims file.

Accordingly, the case is remanded for the following actions:

1.	The RO must provide notice as required 
by Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

2.	The RO must contact the veteran and 
afford him the opportunity to identify 
or submit any additional evidence in 
support of his claim, to include 
medical records possessed by the above 
identified doctor.  Based on his 
response, the RO must attempt to 
procure all records not previously 
obtained.  After obtaining the 
appropriate release form, the RO must 
contact the above identified doctor to 
provide the veteran's treatment 
records.  All attempts to secure this 
evidence must be documented in the 
claims file.

3.	The RO must make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded an orthopedic 
examination to determine the current 
severity of his service-connected 
lumbosacral strain.  The claims folder 
and a copy of this remand must be made 
available to the examiner for review in 
conjunction with the examination.  All 
indicated testing must be conducted and 
the examiner must conduct a thorough 
orthopedic examination of the 
lumbosacral spine.  The orthopedic 
examiner must conduct range of motion 
studies on the lumbosacral spine, to 
specifically include forward flexion, 
extension, left and right lateral 
flexion, and left and right lateral 
rotation.  The examiner must first 
record the range of motion observed on 
clinical evaluation, in terms of 
degrees.  If there is clinical evidence 
of pain on motion, the orthopedic 
examiner must indicate the degree of 
motion at which such pain begins.  
Then, after reviewing the veteran's 
complaints and medical history, the 
orthopedic examiner must render an 
opinion, based upon his or her best 
medical judgment, as to the extent to 
which the veteran experiences 
functional impairments, such as 
weakness, excess fatigability, 
incoordination, or pain due to repeated 
use or flare-ups, etc.  Objective 
evidence of loss of functional use can 
include the presence or absence of 
muscle atrophy and/or the presence or 
absence of changes in the skin 
indicative of disuse due to the 
service-connected back disorder.  In 
addition, the examiner must provide an 
opinion as to whether the veteran's 
service-connected lumbosacral strain is 
also characterized by intervertebral 
disc disease.  If intervertebral disc 
disease is found, the examiner must 
indicate the frequency and duration of 
incapacitating episodes and attacks 
over the past 12 months.  An 
incapacitating episode is a period of 
acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician.  
In this regard, the examiner must 
review the VA examination report dated 
in February 2004.  The examiner must 
report any neurological findings due to 
the veteran's service-connected back 
disorder.  A complete rationale for all 
opinions must be provided.  Any report 
prepared must be typed.

4.	The RO must notify the veteran that it 
is his responsibility to report for any 
VA examination scheduled, and to 
cooperate in the development of the 
claim.  The consequences for failure to 
report for a VA examination without 
good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655 
(2005).  In the event that the veteran 
does not report for any scheduled 
examination, documentation must be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also 
be indicated whether any notice that 
was sent was returned as undeliverable.  
Copies of all documentation notifying 
the veteran of any scheduled VA 
examination must be placed in the 
veteran's claims file.

5.	After associating any new or additional 
evidence with the veteran's claims 
file, the RO must then readjudicate the 
veteran's claim for entitlement to an 
increased evaluation for service-
connected lumbosacral strain.  If the 
benefit on appeal remains denied, a 
supplemental statement of the case must 
be issued.  The supplemental statement 
of the case must discuss the evidence 
under all sets of criteria for 
evaluating disabilities of the spine 
that were in effect during the course 
of the veteran's appeal, to include the 
criteria effective September 23, 2002, 
and effective September 26, 2003.  The 
veteran and his representative must be 
afforded an opportunity to respond.  
Thereafter, the case must be returned 
to the Board for appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (2005).

